972 F.2d 342
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yvonne Q. STOWBRIDGE, Plaintiff-Appellee,v.Lorenzo W. TIJERINA, Defendant-Appellant.
No. 91-1148.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 10, 1992Decided:  July 28, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-90-1537-A)
Lorenzo W. Tijerina, Appellant Pro Se.
William Donald Patkus, Fairfax Station, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before RUSSELL, PHILLIPS, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Lorenzo W. Tijerina appeals from the district court's entry of judgment against him based on a jury verdict that he committed legal malpractice, fraud, and gross negligence.  On appeal, Tijerina challenges the district court's denial of a motion for judgment notwithstanding the verdict or, alternatively, for a new trial and raises numerous claims about jurisdictional defects and trial court errors.  We affirm.


2
Tijerina, a member of the Pennsylvania bar who maintains a law office in Arlington, Virginia, appeared below and during this appeal pro se.  Tijerina, as of the time of this trial in May 1991, was not licensed to practice law in Virginia.  Mrs. Yvonne Stowbridge alleged in her complaint that she contacted Tijerina to represent her in a domestic relations proceeding in Fairfax County Circuit Court and that he accepted a retainer but failed to, among other things, enter an appearance for her.  Ultimately, a decree of divorce was entered in favor of Mrs. Stowbridge's estranged husband and she lost custody of both her children.


3
Viewing the evidence in the light most favorable to Mrs. Stowbridge, as we are required to do in reviewing a motion for judgment notwithstanding the verdict,  Taylor v. Home Ins. Co., 777 F.2d 849, 854 (4th Cir. 1985), cert. denied, 476 U.S. 1142 (1986), we agree with the district judge and find that the evidence was sufficient to support the jury's verdict.  In addition, the district court did not abuse its discretion in denying the motion for a new trial.  Similarly, we find that none of the district court's rulings resulted in the denial of substantial justice.   See Ingram Coal Co. v. Mower Ltd. Partnership, 892 F.2d 363, 366 (4th Cir. 1989).  We find no merit in Tijerina's other claims.  Accordingly, we affirm the judgment and the district court's order denying post-trial relief.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*We also deny Appellee's Motion to Dismiss the appeal and Tijerina's Motion for a Stay of the district court judgment.